MEMORANDUM**
Washington state prisoner Pamela Ruth Reid appeals pro se the district court’s judgment denying her 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a § 2254 petition, see Dows v. Wood, 211 F.3d 480, 484 (9th Cir.2000), and we affirm.
*59Reid contends that her 317-month sentence imposed for 9 counts of theft and forgery violates her due process rights, because the sentencing court found, by a preponderance of the evidence, aggravating factors which permitted it to impose consecutive rather than concurrent sentences. Upon review of the record, we conclude that the Washington Court of Appeals’ resolution of the case was neither contrary to nor an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d)(1); see also McMillan v. Pennsylvania, 477 U.S. 79, 91-92, 106 S.Ct. 2411, 91 L.Ed.2d 67 (1986). The rules announced subsequent to Reid’s conviction and sentence becoming final in Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), do not apply retroactively to cases on collateral review, and thus are inapplicable here. See United States v. Sanchez-Cervantes, 282 F.3d 664, 671 (9th Cir.2002); cf. Cook v. United States, 386 F.3d 949 (9th Cir.2004) (order).
We deny Reid’s request to expand the certificate of appealability, see 28 U.S.C. § 2253(c), and all pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.